NO. 12-02-00352-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§

 
IN RE: JOHN M. O’QUINN, P.C.                    §     ORIGINAL PROCEEDING

                                    
§





MEMORANDUM OPINION
PER CURIAM
            On June 25, 2003, we granted mandamus relief and ordered the trial court to vacate its
November 4, 2002 order requiring that class certification issues in the underlying proceeding be
determined by the arbitrator.  In re John M. O’Quinn, P.C., No. 12-02-00352-CV, 2003 WL
21468619 (Tex. App.–Tyler June 25, 2003).  By opinion dated July 9, 2004, the Texas Supreme
Court reversed the judgment of this Court and granted mandamus relief.  In re Wood, No. 03-0754,
2004 WL 1535237 (Tex. July 9, 2004).  Accordingly, we hereby vacate our opinion and
corresponding order dated June 25, 2003.
Opinion delivered July 15, 2004.
Panel consisted of Worthen, C.J. and Griffith, J.



(PUBLISH)